Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments filed 05/20/2022 have been entered. Claims 1-5 and new Claims 6-8 remain pending in the application. 

Response to Arguments
Applicant’s amendments to the Claims have overcome each and every 112(a) and 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/22/2022.
In regards to the portions of the Non-Final Office Action mailed 02/22/2022 discussing prior art on p. 8 which cites Applicant’s specification Page 1, lines 19-20, this was not intended to indicate applicant admitted prior art, rather to give evidence of the equivalence of the use of equilibrium voltage and OCV. Applicant stated that International Publication No. 2008/026476 disclosed some information, which examiner deemed pertinent for the clarity of the record. While the publication date of this International Publication is 01/21/2010, which qualifies this publication as prior art over the instant application, this was not intended to indicate applicant admitted prior art, merely to indicate evidence that was pertinent for clarity of the record.
Applicant's arguments filed 05/20/2022 have been fully considered but they are not fully persuasive. 
Applicant first recites amended Claim 1. Claims 2 and 5 are also amended, while Claims 3 and 4 remain as originally filed. Claims 6-8 are new claims which depend upon either Claim 1 or Claim 5. In the following analysis, the logic applied to independent Claim 1 is analogously applied to independent Claim 5, if not otherwise stated.
Applicant argues that prior art reference Ghantous “does not disclose, teach, or suggest “reduce an influence of the hysteresis, in response to a determination that the first voltage is within a voltage range where the hysteresis occurs, by controlling the charger such that the secondary battery is charged with an amount of electric power larger than a prescribed amount,” as recited in Claim 1”. Applicant's arguments in regards to amended independent Claim 1 (and Claim 5) are moot in view of the new grounds of rejection as necessitated by Applicant's amendments. Applicant argues that the prior art of record does not teach the newly amended limitations, however, these limitations are addressed below.
For clarity of the record, Applicant’s arguments which are relevant to Claim 1 (and Claim 5) as amended will be addressed.
Applicant argues that “at best, Ghantous discloses monitoring the equilibrium voltage of the battery, when the battery is in a hysteresis portion, until the measured voltage corresponds to an SOC of the discharge-mode relationship of the battery. And with regard to charging the battery, Ghantous discloses charging a battery so that the change in terminal voltage of the battery is within a predetermined range and/or below a predetermined value.” Applicant appears (Examiner believes there is a typographical error on Page 10, line 9 in “Ghantous does disclose”) to further argue that Ghantous does not disclose that its battery charging is performed in a manner such as “controlling the charger such that the secondary battery is charged with an amount of electric power larger than a prescribed amount”. Applicant argues that “at best, Ghantous appears to perform the battery charging in an opposite manner. That is, Ghantous discloses charging the battery so that the terminal voltage of the battery is within a predetermined range and/or below a predetermined value”, while Claim 1 of the instant application recites “charged with an amount of electric power larger than a prescribed amount,” and thus the cited portions of Ghantous do not disclose, teach, or suggest the limitation of Claim 1.
Examiner respectfully disagrees and notes that the equivalence of these limitations was indicated and discussed in the Non-Final Office Action mailed 02/22/2022 (NFOA02/22). Examiner additionally notes that the limitation “charged with an amount of electric power larger than a prescribed amount” was indicated in NFOA02/22 as not being explicitly taught by Ghantous, rather being rendered obvious by the teachings of Ghantous when viewed in light of one of ordinary skill in the art. Applicant has not argued or rebutted the explanation of the equivalence of these limitations in the determination of obviousness, rather that Ghantous does not disclose, teach or suggest the limitations, and cited the difference in language. This is addressed in the rationale for the equivalence of these limitations, but will be discussed further for clarity of the record. 
The quantity which is “within a predetermined range and/or below a predetermined value” as taught by Ghantous, is not the same quantity which is “larger than a prescribed amount” in the instant application. Thus, a direct comparison of the language of these limitations is not proper when comparing the meaning and scope of these limitations. Because the claim does not specify the meaning of the prescribed amount, we must look to the specification to understand the intended meaning of the claim. As discussed in NFOA02/22, the meaning of the limitation “an amount of electric power larger than a prescribed amount” is supported by Fig. 6 in the instant application (and its description) and the applicant’s specification on Page 3, lines 2-5 stating that “The prescribed amount is determined such that an error between the OCV of the secondary battery charged with the amount of electric power larger than the prescribed amount and the OCV on the charging curve is smaller than a reference value”. The “error” is a difference in voltage between the measured voltage and the voltage on the respective OCV-SOC curve (i.e. a difference in voltage). Thus, via the applicant’s disclosure, the prescribed amount corresponds to a desired amount of difference in voltage (ΔV) which corresponds accordingly to an amount of charging or discharging (ΔSOC) via Fig. 6 (and its description). In other words, in order to achieve the desired difference in voltage (which applicant refers to as ‘error’), a given amount of charging or discharging (ΔSOC) is necessary. Examiner notes that the specification discusses a balance between these quantities, where in the case that ΔSOC is “small”, ΔV is “large”, while in the case where ΔSOC is “large”, ΔV is “small”, and while accuracy in in estimation of SOC (which corresponds to “small” ΔV) is desired, there are potential drawbacks to setting the desired ΔV too small.  
Ghantous discloses the control circuitry adapting the charge or current applied to the battery (i.e. the electric power) so that the difference in terminal voltage (i.e. ΔV) of the battery is within a predetermined range or below a predetermined value. In order to achieve the desired ΔV being within a predetermined range or below a predetermined value, there must necessarily be a given amount of charge or discharge (ΔSOC) to obtain that ΔV, which necessarily entails an amount of current being large enough to obtain such a sufficient ΔSOC to obtain such a predetermined range of ΔV. Applicant argues that Ghantous teaches charging the battery in an opposite manner, however, examiner respectfully disagrees. Ghantous merely teaches the ΔV that corresponds to the ΔSOC that Applicant is claiming in “larger than a prescribed amount”. In order for the ΔV of Ghantous to be within a predetermined range or below a predetermined value (i.e. α ≤ ΔV ≤ β or ΔV ≤ γ, where α, β, and γ represent the predetermined values), the ΔSOC necessary to achieve that ΔV would need to be within a corresponding range or larger than a corresponding value (i.e. α’ ≥ ΔSOC ≥ β’ or ΔSOC ≥ γ’, where α’, β’, and γ’ represent the corresponding predetermined values), where the precise balance of ΔV and ΔSOC which would depend on an equivalent measurement to Applicant’s Fig. 6, which would be battery specific. Applicant’s claims recite a ΔSOC ≥ γ’ limitation, which is inextricably linked to ΔV ≤ γ. Ghantous recites ΔV ≤ γ, which is inextricably linked to ΔSOC ≥ γ’. Thus, Examiner views these limitations as functionally equivalent, and further that one of ordinary skill in the art would find this equivalence obvious, as these quantities are inextricably linked.
Applicant further argues that “Ghantous necessarily does not disclose, teach, or suggest “reduce an influence of the hysteresis, in response to a determination that the first voltage is within a range where the hysteresis occurs, by controlling the charger such that the secondary battery is charged with an amount of electric power larger than a prescribed amount”, and that “Ghantous is silent as to actively seeking to “reduce an influence of the hysteresis” and instead discloses monitoring the equilibrium voltage of the battery until the effects of the hysteresis have dissipated”. 
The former argument is moot, as these limitations include amended limitations, which necessitated new grounds of rejection, which will be discussed further below. However, Examiner deems it pertinent to address the latter argument for clarity of the record. 
In response to applicant's argument that “Ghantous is silent as to actively seeking to “reduce an influence of the hysteresis””, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The limitation “reduce an influence of the hysteresis” is interpreted as an intended use limitation which does not further limit the claim. The functional portion of this limitation in the claim is “by controlling the charger such that the secondary battery is charged…”. “Reduce an influence of the hysteresis” alone does not functionally perform a task, while charging the battery does. Furthermore, the claim would contain the same functionality were “reduce an influence of the hysteresis” omitted. Otherwise stated, whether or not the intended purpose of charging the battery is to “reduce the influence of the hysteresis”, charging the battery when in a voltage range where hysteresis occurs will reduce the influence of the hysteresis. One need not specify that the intended purpose or goal is to reduce the influence of hysteresis in order to functionally reduce the influence of hysteresis by charging the battery, as charging the battery is what performs this task. 
Finally in regards to the latter argument, Examiner respectfully disagrees with Applicant’s assessment that “Ghantous is silent as to actively seeking to “reduce an influence of the hysteresis” and instead discloses monitoring the equilibrium voltage of the battery until the effects of the hysteresis have dissipated.”, as much of the invention in Ghantous pertains to the control circuitry performing various actions based on the data from the monitoring circuitry, including the intermediate pathway technique, rather than merely monitoring until the effects of hysteresis have dissipated.
Applicant further argues that the determination of obviousness of the limitation “control the charger such that the secondary battery is charged with an amount of electric power larger than a prescribed amount, when the first voltage is within a voltage range where the hysteresis occurs” in NFOA02/22 “alleges, without any support…”. Examiner respectfully disagrees, and refers back to the above explanation in regards to this limitation or to NFOA02/22, Pages 8-9 which also discuss this limitation.
Applicant further argues “Ghantous is silent as to the effects, if any, on hysteresis of charging a battery so that the terminal voltage of the battery is within a predetermined range and/or below a predetermined value” and further “Ghantous does not even contemplate charging the battery “with an amount of electric power larger than a prescribed amount,” as recited in Claim 1, much less which effect such charging may have on hysteresis.
Examiner agrees that Ghantous does not explicitly discuss effects on hysteresis of charging a battery so that the terminal voltage of the battery is within a predetermined range and/or below a predetermined value. However, Ghantous need not explicitly state the potential effects on hysteresis for there to be clear effects on hysteresis. Furthermore, the invention of Ghantous is directed to determining an SOC in a battery where hysteresis is known to occur. Furthermore, Ghantous discusses the problem that a particular voltage measurement may not correspond to the SOC on a charging or discharging curve if the battery was subjected to some combination of partial charging and/or discharging. Ghantous then discusses means by which the SOC can be accurately determined via techniques therein, which include determining an equilibrium voltage, applying charging or discharging to the battery, then determining the equilibrium voltage, which has the effect of mitigating the effects of hysteresis. Ghantous contemplates the problem of hysteresis in these kinds of batteries, seeks to accurately measure a quantity which is affected by hysteresis, and applies a technique which mitigates hysteresis. Whether an explicit recitation of the potential effects on hysteresis is discussed does not inhibit the understanding of the functionality of the invention of Ghantous and what would be obvious to one of ordinary skill in the art in light of the teachings of Ghantous. 
Examiner further notes that Ghantous discusses the intermediate pathway technique in Col. 10, Lines 42-56 and also discusses Fig. 1B which shows the intermediate pathway. With reference to Fig. 1B of Ghantous, the intermediate pathway is the pathway the charging or discharging curve would take between points of the voltage-SOC charging and discharging curves if a full charge or discharge was not applied. One of ordinary skill in the art can clearly understand from Fig. 1B that were one to discharge starting at Point A on the charging curve, that given enough discharging, one would eventually reach Point B on the discharging curve. One of ordinary skill in the art would immediately expect the converse to be true, that were one to charge from a point on the discharging curve (in a range where hysteresis exists), that an intermediate curve would similarly connect to the charging curve given sufficient charge. Clearly Ghantous demonstrates an understanding of the effects of discharging from a point of partial charge in a range where hysteresis occurs, as Fig. 1B shows this effect in the intermediate path reaching the discharging curve, and the description of Fig. 1B discusses this effect. One of ordinary skill in the art would immediately expect the converse of charging via an intermediate path to obtain similar results to the explicitly shown discharging. In fact, Ghantous explicitly states in the description of Fig. 1B in Col. 11, Lines 24-27: “if battery/cell is switched back to charge-mode, the relationship between the equilibrium voltage and SOC will follow another intermediate pathway from the discharge-mode curve back to the charge-mode curve”, demonstrating a clear understanding of this phenomenon.
While Ghantous does not explicitly discuss charging the battery “with an amount of electric power larger than a prescribed amount,” as recited in Claim 1, as discussed above, Ghantous teaches limitations which are functionally equivalent, such that one of ordinary skill in the art would find the limitation of the instant application obvious.
Applicant argues that the NFOA02/22 “offers as reasoning for this proposed modification to be “in order to mitigate hysteresis to a desired degree and as stated in Ghantous Col. 8 Lines 39-40: 'more accurately and adaptively estimate, calculate, measure and/or determine an SOC of the battery/cell’”…However, examination of the paragraph of Ghantous that contains the cited phrase reveals that the phrase is directed to the adjustment of correlations between the equilibrium voltage and the SOC of the battery based on a State of Health (SOH) of the battery, not the charging of the battery when in a hysteresis state as the Office Action appears to allege.” and further that “Here one can only conclude that a skilled artisan would make the proposed modification of Ghantous, based on impermissible hindsight reasoning using the present application’s own disclosure as a roadmap, to choose the claimed features for reducing the influence of the hysteresis from among a near infinite number of ways to “reduce an influence of the hysteresis,” as recited in Claim 1.”
Examiner respectfully disagrees. In regards to the former argument, the cited portion of Ghantous was intended to demonstrate why one would be motivated to make the modification, not to allege that this portion teaches mitigating hysteresis (i.e. it is intended to be read ‘in order to mitigate hysteresis to a desired degree and…more accurately and adaptively estimate, calculate, measure and/or determine an SOC of the battery/cell). The goal of the invention of Ghantous is to accurately estimate the SOC, as evidenced by the cited portion in Col. 8, Lines 39-40. Ghantous teaches additional techniques to achieve that goal, such as adapting to the SOH of the battery, which are not pertinent to the instant application or the limitations therein, and this does not take away from the teachings which read on or render obvious the limitations of the instant application. However, the cited portion of Ghantous clearly exemplifies the intended goal of the invention as a whole, hence why this portion was cited to explain why one would be motivated to make the modification. 
In summary, the teachings of Ghantous read on or render obvious the limitations of the independent Claims 1 and 5, the stated goal of Ghantous is to accurately determine the SOC of the battery by various techniques, and making these modifications, which Examiner believes to be obvious to one or ordinary skill in the art, would allow one to achieve the stated goal of Ghantous. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ghantous (U.S. Patent No. 9,500,713 B1).

Regarding Claim 1, Ghantous teaches a secondary battery system comprising: 
a secondary battery where hysteresis occurs (Abstract: “A system and technique for determining a state of charge (SOC) of a battery”; Col. 5, Lines 10-13: “the circuitry and techniques of the present inventions may employ the different voltage-SOC curves or relationships when the SOC of the battery/cell is in a “hysteresis” portion in the curves or relationships”), the hysteresis being a phenomenon in which an SOC corresponding to an OCV during charging is different from that during discharging (Col. 5, Lines 2-7: “a partial “hysteresis” portion in the curves or relationships of a measured voltage and an SOC of the battery/cell whereby a portion of the measured voltage which is and/or correlates to an SOC of the battery during a period of charging and discharging include substantially different curves”); 
a charger configured to charge the secondary battery (Col. 5, Line 55: “circuitry 10 for a battery/cell includes charging circuitry 12”); and 
a controller configured to control the charger (Col. 6, Lines 3-4: “charging circuitry 12 is generally responsive to control signals from control circuitry 16”) and to estimate an SOC of the secondary battery (Col. 6, Lines 24-26: “The control circuitry 16, using data from monitoring circuitry 14, estimates, calculates, determines and/or assesses the SOC of the battery/cell”), 
the controller being configured to: 
obtain a first voltage…of the secondary battery (Col. 6, Lines 32-36: “The control circuitry 16 may also calculate, determine and/or estimate one, some or all of the SOC of the battery/cell, SOH of the battery/cell, equilibrium voltage and/or overpotential or full relaxation time of the battery/cell”); 
reduce an influence of the hysteresis (Examiner notes that “reduce an influence of the hysteresis” is an intended use limitation and does not further limit the claim, as the action which achieves this intended use is recited elsewhere in the claim in the charging limitations), in response to a determination that the first voltage is within a voltage range where the hysteresis occurs (See Fig. 1B, which shows the voltage range being within a range where hysteresis occurs; Col. 5, Lines 9-15: “As such, in one embodiment, the circuitry and techniques of the present inventions may employ the different voltage-SOC curves or relationships when the SOC of the battery/cell is in a “hysteresis” portion in the curves or relationships and, if not in the “hysteresis” portion in the curves or relationships, may employ the same voltage-SOC curve or relationship.”, examiner notes that in order to employ different curves/relationships, one must inherently determine whether in a hysteresis portion; Col. 10, Lines 42-49: “In another embodiment, the circuitry and techniques of the present inventions, in response to determining the battery/cell experienced or is subjected to a partial charge cycle or partial discharge cycle followed by the other cycle (for example, a partial charge cycle followed by a partial discharge cycle) during, for example, a hysteresis portion, may determine the SOC using an intermediate pathway relationship.”; Examiner notes that the claim does not specify how a determination of a voltage range where hysteresis occurs is executed, thus the specification is consulted for instruction; the specification states that this determination is made via determination whether the first measured OCV is within a prescribed voltage range R, which is “predetermined by an experiment”; the above prior art citations are interpreted to read on the limitation in view of this interpretation), by controlling the charger such that the secondary battery is charged with an amount of electric power larger than a prescribed amount (Col. 6, Lines 44-52: “control circuitry 16 may adapt, adjust and/or control one or more characteristics of the charge or current applied to or injected into the battery/cell (via controlling the operation of charging circuitry 12) so that the change in terminal voltage of the battery/cell (in response to charge or current applied to or injected into the battery/cell during a charging or recharging sequence/operation) is within a predetermined range and/or below a predetermined value”); 
obtain a second voltage…of the charged secondary battery; and 
estimate the SOC of the secondary battery from the second voltage according to a relation between the SOC and the OCV of the secondary battery (Col. 11, Lines 14-22: “After discharge for a period of time, the equilibrium voltage-SOC relationship follows the discharge-mode curve as represented by the intersection of the Intermediate Pathway and the discharge-mode curve or relationship at Point B. At that point, if battery/cell remains in the discharge mode of operation, a measured voltage which is and/or correlates to an equilibrium voltage of the battery/cell corresponds to an SOC on the discharge-mode curve or relationship”).  
Ghantous does not explicitly teach obtain a first voltage that is an OCV and obtain a second voltage that is an OCV or charging the battery with an amount of electric power larger than a prescribed amount, when the first OCV is measured to be in a range where the hysteresis occurs (Emphasis added by Examiner).
The examiner notes that Ghantous shows the equivalence of the terms ‘equilibrium voltage’ and ‘OCV’. Figs. 1A and 1B in Ghantous are similar to that of Fig. 3 in the instant application. Also, the specification of the instant application additionally states on Page 1, lines 19-20 that International Publication No. 2008/026476 discloses “obtaining an OCV when a voltage across terminals of a secondary battery reaches equilibrium sufficiently”. Similarly, ‘a second OCV’ is patentably similar to an ‘equilibrium voltage’. 
Ghantous also teaches the intermediate pathway technique being applied in a range where hysteresis occurs in Fig. 1B. Ghantous additionally teaches the difference of the terminal voltage being within a predetermined range or below a predetermined value, which is equivalent to the limitation “an amount of electric power larger than a prescribed amount”. The meaning of the limitation “an amount of electric power larger than a prescribed amount” is supported by Fig. 6 in the instant application (and its description) and the applicant’s specification on Page 3, lines 2-5 stating that “The prescribed amount is determined such that an error between the OCV of the secondary battery charged with the amount of electric power larger than the prescribed amount and the OCV on the charging curve is smaller than a reference value”, where the “error” is a difference in voltage between the measured voltage and the voltage on the respective OCV-SOC curve (i.e. a difference in voltage); thus via the applicant’s disclosure the prescribed amount corresponds to a desired amount of difference in voltage (ΔV) which corresponds accordingly to an amount of charging or discharging (ΔSOC) via Fig. 6 (and its description). Ghantous discloses the control circuitry adapting the charge or current applied to the battery (i.e. the electric power) so that the difference in terminal voltage (i.e. ΔV) of the battery is within a predetermined range or below a predetermined value; this necessarily entails a given amount of charge (ΔSOC) to obtain that ΔV, which necessarily entails an amount of current being large enough to obtain such a sufficient ΔSOC to obtain such a predetermined range of ΔV. 	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
obtain a first voltage that is an OCV and obtain a second voltage that is an OCV,
because Ghantous teaches measuring an equilibrium voltage, which is equivalent to an open circuit voltage, to be used in determining a SOC, as is known in the art, as shown in the ‘Description of the Background Art’ section of the instant application. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
control the charger such that the secondary battery is charged with an amount of electric power larger than a prescribed amount, when the first voltage is within a voltage range where the hysteresis occurs 
because Ghantous teaches using the intermediate path, where the difference in the voltage is within a predetermined range or below a predetermined value.
Doing so would allow one to accurately determine an SOC by mitigating hysteresis to a desired degree and, as stated in Ghantous, Col. 8 Lines 39-40: “more accurately and adaptively estimate, calculate, measure and/or determine an SOC of the battery/cell”.

Regarding Claim 2, Ghantous teaches the secondary battery system according to claim 1, wherein2 
the controller includes a memory having a charging curve and a discharging curve stored therein (Col. 2, Lines 51-60: “FIGS. 2A-2C illustrate block diagram representations of exemplary system to determine the SOC of a battery/cell, according to at least certain aspects of certain embodiments of the present inventions, wherein FIG. 2B includes discrete memory coupled to the control circuitry, and FIG. 2C illustrates circuitry external which accesses the memory to store one or more predetermined relationship between (i) the terminal voltage of the battery and (ii) the state of charge of the battery when the battery is in a charge mode of operation or in a discharge mode of operation”), the charging curve indicating a first relation between the OCV and the SOC of the secondary battery when the secondary battery is charged from a completely discharged state to a fully charged state, the discharging curve indicating a second relation between the OCV and the SOC of the secondary battery when the secondary battery is discharged from the fully charged state to the completely discharged state (See Fig. 1A, showing both the charging and discharging curves from fully discharged to charged and fully charged to discharged, respectively), and 
the controller is further configured to estimate the SOC of the secondary battery using the obtained second voltage by identifying an SOC value of the charging curve that corresponds to the obtained second voltage (Col. 6, Lines 32-36: “The control circuitry 16 may also calculate, determine and/or estimate one, some or all of the SOC of the battery/cell, SOH of the battery/cell, equilibrium voltage and/or overpotential or full relaxation time of the battery/cell”; Col. 11, Lines 14-22: “After discharge for a period of time, the equilibrium voltage-SOC relationship follows the discharge-mode curve as represented by the intersection of the Intermediate Pathway and the discharge-mode curve or relationship at Point B. At that point, if battery/cell remains in the discharge mode of operation, a measured voltage which is and/or correlates to an equilibrium voltage of the battery/cell corresponds to an SOC on the discharge-mode curve or relationship”).  
Ghantous does not explicitly teach obtaining an OCV or estimating the SOC of the battery from the second OCV by referring to the charging curve (emphasis added by examiner).
The examiner notes that Ghantous shows the equivalence of the terms ‘equilibrium voltage’ and ‘OCV’. Figs. 1A and 1B in Ghantous are similar to that of Fig. 3 in the instant application. Also, the specification of the instant application additionally states on Page 1, lines 19-20 that prior art teaches “obtaining an OCV when a voltage across terminals of a secondary battery reaches equilibrium sufficiently”. 
Ghantous also teaches in Col. 11, Lines 24-31: “if battery/cell is switched back to charge-mode, the relationship between the equilibrium voltage and SOC will follow another intermediate pathway from the discharge-mode curve back to the charge-mode curve. The control circuitry, in conjunction with the monitoring circuitry and/or charging circuitry, may determine whether the battery/cell is in a discharge mode of operation or a charge mode of operation”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
the second obtained voltage be an OCV,
because Ghantous teaches measuring an equilibrium voltage, which is equivalent to an open circuit voltage, to be used in determining a SOC, as is known in the art, as shown in the ‘Description of the Background Art’ section of the instant application. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghantous to refer to charging curves rather than the explicitly stated discharging curves in order to accurately estimate the SOC.
Doing so would allow one to adapt to particular circumstances that would require one curve or the other such as, for example, a partial charge or discharge as stated in Ghantous Col. 10, Lines 42-49: “…the circuitry and techniques of the present inventions, in response to determining the battery/cell experienced or is subjected to a partial charge cycle or partial discharge cycle followed by the other cycle (for example, a partial charge cycle followed by a partial discharge cycle) during, for example, a hysteresis portion, may determine the SOC using an intermediate pathway relationship”.

Regarding Claim 3, Ghantous teaches the secondary battery system according to claim 2, wherein 
the prescribed amount is determined such that an error between the OCV of the secondary battery charged with the amount of electric power larger than the prescribed amount and the OCV on the charging curve is smaller than a reference value (Col. 6, Lines 44-52: “control circuitry 16 may adapt, adjust and/or control one or more characteristics of the charge or current applied to or injected into the battery/cell (via controlling the operation of charging circuitry 12) so that the change in terminal voltage of the battery/cell (in response to charge or current applied to or injected into the battery/cell during a charging or recharging sequence/operation) is within a predetermined range and/or below a predetermined value”).
Ghantous additionally teaches the intermediate pathway technique with the difference of the terminal voltage being within a predetermined range or below a predetermined value, which is equivalent to the limitation of the “prescribed amount” being determined such that “an error between the OCV of the secondary battery charged with the amount of electric power larger than the prescribed amount and the OCV on the charging curve is smaller than a reference value”. According to the applicant’s disclosure in this claim and the specification, the error referred to in this claim is a difference in voltage (ΔV) between the second OCV (after charging, which occurs after first OCV measurement) and the OCV on the charging curve, and thus that the prescribed amount corresponds to this desired amount of difference in voltage (ΔV), which in turn corresponds accordingly to an amount of charging or discharging (ΔSOC). Ghantous discloses the control circuitry adapting the charge or current applied to the battery (i.e. the electric power) so that the change in terminal voltage (i.e. ΔV) of the battery is within a predetermined range or below a predetermined value; this necessarily entails a given amount of charge (ΔSOC) to obtain that ΔV, which necessarily entails an amount of current being large enough to obtain such a sufficient ΔSOC to obtain such a predetermined range of.
However, Ghantous does not explicitly teach a prescribed amount or an error between the second OCV and the OCV on the charging curve. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
determine the prescribed amount such that an error between the OCV of the secondary battery charged with the amount of electric power larger than the prescribed amount and the OCV on the charging curve is smaller than a reference value
because Ghantous teaches the intermediate path technique, where the difference in the voltage is within a predetermined range or below a predetermined value. 
Doing so would allow one to accurately determine the SOC by mitigating hysteresis to a desired degree and, as stated in Ghantous, Col. 8 Lines 39-40: “more accurately and adaptively estimate, calculate, measure and/or determine an SOC of the battery/cell”.  

Regarding Claim 4, Ghantous teaches the secondary battery system according to claim 1, wherein 
the secondary battery is a lithium ion secondary battery having a negative electrode including an alloy-based active material, and 
the alloy-based active material includes at least one of silicon, tin and silicon oxide (Col. 1, Lines 16-20: “The present inventions are directed to circuitry and techniques for estimating, calculating, measuring and/or determining the state of charge (SOC) of a battery/cell having a silicon-based anode (for example, a lithium-ion battery/cell)”).  

Regarding Claim 5, Ghantous teaches an SOC estimation method for a secondary battery (Col. 1, Lines 16-20: “The present inventions are directed to circuitry and techniques for estimating, calculating, measuring and/or determining the state of charge (SOC) of a battery/cell having a silicon-based anode (for example, a lithium-ion battery/cell)”), for estimating an SOC of the secondary battery where hysteresis occurs (Col. 5, Lines 10-13: “the circuitry and techniques of the present inventions may employ the different voltage-SOC curves or relationships when the SOC of the battery/cell is in a “hysteresis” portion in the curves or relationships”), the hysteresis being a 3  phenomenon in which an SOC corresponding to an OCV during charging is different from that during discharging (Col. 5, Lines 2-7: “a partial “hysteresis” portion in the curves or relationships of a measured voltage and an SOC of the battery/cell whereby a portion of the measured voltage which is and/or correlates to an SOC of the battery during a period of charging and discharging include substantially different curves”), the SOC estimation method for the secondary battery comprising: 
obtaining a first voltage…of the secondary battery (Col. 6, Lines 32-36: “The control circuitry 16 may also calculate, determine and/or estimate one, some or all of the SOC of the battery/cell, SOH of the battery/cell, equilibrium voltage and/or overpotential or full relaxation time of the battery/cell”); 
reducing an influence of the hysteresis (Examiner notes that “reduce an influence of the hysteresis” is an intended use limitation and does not further limit the claim, as the action which achieves this intended use is recited elsewhere in the claim in the charging limitations), in response to a determination that the first voltage is within a voltage range where the hysteresis occurs (See Fig. 1B, which shows the voltage range being within a range where hysteresis occurs; Col. 5, Lines 9-15: “As such, in one embodiment, the circuitry and techniques of the present inventions may employ the different voltage-SOC curves or relationships when the SOC of the battery/cell is in a “hysteresis” portion in the curves or relationships and, if not in the “hysteresis” portion in the curves or relationships, may employ the same voltage-SOC curve or relationship.”, Examiner notes that in order to employ different curves/relationships, one must inherently determine whether in a hysteresis portion; Col. 10, Lines 42-49: “In another embodiment, the circuitry and techniques of the present inventions, in response to determining the battery/cell experienced or is subjected to a partial charge cycle or partial discharge cycle followed by the other cycle (for example, a partial charge cycle followed by a partial discharge cycle) during, for example, a hysteresis portion, may determine the SOC using an intermediate pathway relationship.”; Examiner notes that the claim does not specify how a determination of a voltage range where hysteresis occurs is executed, thus the specification is consulted for instruction; the specification states that this determination is made via determination whether the first measured OCV is within a prescribed voltage range R, which is “predetermined by an experiment”; the above prior art citations are interpreted to read on the limitation in view of this interpretation), by charging the secondary battery with an amount of electric power equal to or larger than a prescribed amount (Col. 6, Lines 44-52: “control circuitry 16 may adapt, adjust and/or control one or more characteristics of the charge or current applied to or injected into the battery/cell (via controlling the operation of charging circuitry 12) so that the change in terminal voltage of the battery/cell (in response to charge or current applied to or injected into the battery/cell during a charging or recharging sequence/operation) is within a predetermined range and/or below a predetermined value”); 
obtaining a second voltage…of the secondary battery after performing the charging; and 
estimating the SOC of the secondary battery from the second voltage according to a relation between the SOC and the OCV of the secondary battery (Col. 11, Lines 14-22: “After discharge for a period of time, the equilibrium voltage-SOC relationship follows the discharge-mode curve as represented by the intersection of the Intermediate Pathway and the discharge-mode curve or relationship at Point B. At that point, if battery/cell remains in the discharge mode of operation, a measured voltage which is and/or correlates to an equilibrium voltage of the battery/cell corresponds to an SOC on the discharge-mode curve or relationship”).  
Ghantous does not explicitly teach obtaining a first voltage that is an OCV and obtaining a second voltage that is an OCV…after performing the charging or charging the battery with an amount of electric power larger than a prescribed amount, when the first OCV is measured to be in a range where the hysteresis occurs (Emphasis added by Examiner).
The examiner notes that Ghantous shows the equivalence of the terms ‘equilibrium voltage’ and ‘OCV’. Figs. 1A and 1B in Ghantous are similar to that of Fig. 3 in the instant application. Also, the specification of the instant application additionally states on Page 1, lines 19-20 that prior art teaches “obtaining an OCV when a voltage across terminals of a secondary battery reaches equilibrium sufficiently”. Similarly, ‘a second OCV’ is patentably similar to an ‘equilibrium voltage’. 
Ghantous also teaches in Col. 11, Lines 24-31: “if battery/cell is switched back to charge-mode, the relationship between the equilibrium voltage and SOC will follow another intermediate pathway from the discharge-mode curve back to the charge-mode curve. The control circuitry, in conjunction with the monitoring circuitry and/or charging circuitry, may determine whether the battery/cell is in a discharge mode of operation or a charge mode of operation”.
Ghantous further teaches the intermediate pathway technique being applied in a range where hysteresis occurs in Fig. 1B. Ghantous additionally teaches the difference of the terminal voltage being within a predetermined range or below a predetermined value, which is equivalent to the limitation “an amount of electric power larger than a prescribed amount”. The meaning of the limitation “an amount of electric power larger than a prescribed amount” is supported by Fig. 6 in the instant application (and its description) and the applicant’s specification on Page 3, lines 2-5 stating that “The prescribed amount is determined such that an error between the OCV of the secondary battery charged with the amount of electric power larger than the prescribed amount and the OCV on the charging curve is smaller than a reference value”, where the “error” is a difference in voltage between the measured voltage and the voltage on the respective OCV-SOC curve (i.e. a difference in voltage); thus via the applicant’s disclosure the prescribed amount corresponds to a desired amount of difference in voltage (ΔV) which corresponds accordingly to an amount of charging or discharging (ΔSOC) via Fig. 6 (and its description). Ghantous discloses the control circuitry adapting the charge or current applied to the battery (i.e. the electric power) so that the difference in terminal voltage (i.e. ΔV) of the battery is within a predetermined range or below a predetermined value; this necessarily entails a given amount of charge (ΔSOC) to obtain that ΔV, which necessarily entails an amount of current being large enough to obtain such a sufficient ΔSOC to obtain such a predetermined range of ΔV. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
obtain a first voltage that is an OCV and obtain a second voltage that is an OCV,
because Ghantous teaches measuring an equilibrium voltage, which is equivalent to an open circuit voltage, to be used in determining a SOC, as is known in the art, as shown in the ‘Description of the Background Art’ section of the instant application. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghantous to obtain the second voltage after performing the charging rather than the explicitly stated discharging in order to accurately estimate the SOC, as taught by Ghantous above.
Doing so would allow one to adapt to particular circumstances that would require one curve or the other such as, for example, a partial charge or discharge as stated in Ghantous Col. 10, Lines 42-49: “…the circuitry and techniques of the present inventions, in response to determining the battery/cell experienced or is subjected to a partial charge cycle or partial discharge cycle followed by the other cycle (for example, a partial charge cycle followed by a partial discharge cycle) during, for example, a hysteresis portion, may determine the SOC using an intermediate pathway relationship”.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
control the charger such that the secondary battery is charged with an amount of electric power larger than a prescribed amount, when the first voltage is within a voltage range where the hysteresis occurs 
because Ghantous teaches the intermediate path technique, where the difference in the voltage is within a predetermined range or below a predetermined value.
Doing so would allow one to accurately determine an SOC by mitigating hysteresis to a desired degree and, as stated in Ghantous, Col. 8 Lines 39-40: “more accurately and adaptively estimate, calculate, measure and/or determine an SOC of the battery/cell”.

Regarding Claim 6, Ghantous teaches the SOC estimation method for the secondary battery according to claim 5, wherein the estimating the SOC of the secondary battery comprises: 
identifying an SOC value of a charging curve that corresponds to the obtained second voltage (Abstract: “The system and technique determines whether the battery is in a charge mode or a discharge mode of operation, measures a terminal voltage of the battery, and determines the SOC of the battery using (a) a first predetermined relationship between (i) the terminal voltage of the battery and (ii) the SOC of the battery when the battery is in a charge mode, and (b) a second predetermined relationship between (i) the terminal voltage of the battery and (ii) the SOC of the battery when the battery is in a discharge mode.”; Col. 6, Lines 32-36: “The control circuitry 16 may also calculate, determine and/or estimate one, some or all of the SOC of the battery/cell, SOH of the battery/cell, equilibrium voltage and/or overpotential or full relaxation time of the battery/cell”; Col. 11, Lines 14-22: “After discharge for a period of time, the equilibrium voltage-SOC relationship follows the discharge-mode curve as represented by the intersection of the Intermediate Pathway and the discharge-mode curve or relationship at Point B. At that point, if battery/cell remains in the discharge mode of operation, a measured voltage which is and/or correlates to an equilibrium voltage of the battery/cell corresponds to an SOC on the discharge-mode curve or relationship”), the charging curve indicating a relation between the OCV and the SOC of the secondary battery when the secondary battery is charged from a completely discharged state to a fully charged state (See Fig. 1A, showing both the charging and discharging curves from fully discharged to charged and fully charged to discharged, respectively).  
Ghantous does not explicitly teach identifying an SOC value of a charging curve that corresponds to the obtained second voltage (Emphasis added by examiner).
However, Ghantous teaches in Col. 11, Lines 24-31: “if battery/cell is switched back to charge-mode, the relationship between the equilibrium voltage and SOC will follow another intermediate pathway from the discharge-mode curve back to the charge-mode curve. The control circuitry, in conjunction with the monitoring circuitry and/or charging circuitry, may determine whether the battery/cell is in a discharge mode of operation or a charge mode of operation”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghantous to refer to a charging curve rather than the explicitly stated discharging curve in order to accurately estimate the SOC.
Doing so would allow one to adapt to particular circumstances that would require one curve or the other such as, for example, a partial charge or discharge as stated in Ghantous Col. 10, Lines 42-49: “…the circuitry and techniques of the present inventions, in response to determining the battery/cell experienced or is subjected to a partial charge cycle or partial discharge cycle followed by the other cycle (for example, a partial charge cycle followed by a partial discharge cycle) during, for example, a hysteresis portion, may determine the SOC using an intermediate pathway relationship”.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ghantous (U.S. Patent No. 9,500,713 B1) in view of Tamegai (U.S. Patent Application Pub. No. US 2018/0306866 A1).

Regarding Claim 7,  Ghantous teaches the secondary battery system according to claim 1, further comprising: 
a voltage sensor configured to detect a voltage of the secondary battery; 
a current sensor configured to detect a current input and output to and from the secondary battery (Col. 2, Lines 65-67 – Col. 3, Line 1: “in this exemplary embodiment, the charging circuitry may include voltage source and/or current source, and the monitoring circuitry may include voltage and/or current sensors”; Col. 6, Lines 5-16: “With continued reference to FIG. 2A, monitoring circuitry 14 measures, monitors, senses, detects and/or samples, on an intermittent, continuous and/or periodic basis, condition or characteristics of the battery/cell including, for example, the voltage at the terminals of the battery/cell (i.e., the terminal voltage of the battery/cell). Notably, the circuitry and techniques of the present inventions may employ any monitoring circuitry 14 and/or measuring or monitoring techniques, whether described herein, now known or later developed, to acquire such data; all such monitoring circuitry 14 and measuring or monitoring techniques are intended to fall within the scope of the present inventions.”), wherein 
4the controller is further configured to obtain the first voltage…of the secondary battery from the voltage sensor (Col. 2, Lines 65-67 – Col. 3, Line 1: “in this exemplary embodiment, the charging circuitry may include voltage source and/or current source, and the monitoring circuitry may include voltage and/or current sensors”; Col. 6, Lines 5-16: “With continued reference to FIG. 2A, monitoring circuitry 14 measures, monitors, senses, detects and/or samples, on an intermittent, continuous and/or periodic basis, condition or characteristics of the battery/cell including, for example, the voltage at the terminals of the battery/cell (i.e., the terminal voltage of the battery/cell).”; Col. 6, Lines 32-36: “The control circuitry 16 may also calculate, determine and/or estimate one, some or all of the SOC of the battery/cell, SOH of the battery/cell, equilibrium voltage and/or overpotential or full relaxation time of the battery/cell”; Col. 6, Lines 24-26: “The control circuitry 16, using data from monitoring circuitry 14, estimates, calculates, determines and/or assesses the SOC of the battery/cell”).  
Ghantous does not explicitly teach obtain the first voltage that is the OCV and when the current sensor detects that a no-load state continues for a predetermined time period.
The examiner notes that Ghantous shows the equivalence of the terms ‘equilibrium voltage’ and ‘OCV’. Figs. 1A and 1B in Ghantous are similar to that of Fig. 3 in the instant application. Also, the specification of the instant application additionally states on Page 1, lines 19-20 that prior art teaches “obtaining an OCV when a voltage across terminals of a secondary battery reaches equilibrium sufficiently”. Similarly, ‘a second OCV’ is patentably similar to an ‘equilibrium voltage’. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
obtain the first voltage that is an OCV,
because Ghantous teaches measuring an equilibrium voltage, which is equivalent to an open circuit voltage, to be used in determining a SOC, as is known in the art, as shown in the ‘Description of the Background Art’ section of the instant application.
Tamegai teaches when the current sensor detects that a no-load state continues for a predetermined time period ([0072]: “Accordingly, the battery voltage V.sub.BAT cannot be restored to the initial voltage level due to the effect of the component V.sub.B immediately after the discharging current I.sub.BAT becomes zero, i.e., immediately after the load state transmits to the no-load state. Rather, after a sufficient relaxation time τ.sub.RELAX elapses, the battery voltage is restored to the initial voltage level, i.e., the battery state is returned to the OCV state. The relaxation time τ.sub.RELAX is on the order of several dozen minutes to several hours. FIG. 3B is a diagram showing the relation between the OCV and the SOC.”; [0073]: “When the charging/discharging current I.sub.BAT that flows through the multiple cells 103 has continuously been substantially zero over a predetermined judgment time τ.sub.TH or more, the current monitoring circuit 200 asserts the detection signal. The phrase “the charging/discharging current I.sub.BAT is substantially zero” means that the charging/discharging current I.sub.BAT is at a small level such that the multiple cells 103 can be regarded as being in a no-load state. The current monitoring circuit 200 judges whether or not the battery pack 102 is in the relaxed state. Accordingly, the judgment time τ.sub.TH is a threshold time to be used for judging whether or not the battery cells are in the relaxed state. The judgment time τ.sub.TH is determined to be larger than the relaxation time τ.sub.RELAX.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghantous to include when the current sensor detects that a no-load state continues for a predetermined time period as taught by Tamegai.
Doing so would allow one to ensure that the measured voltage has relaxed to an OCV as taught by Tamegai [0072]: “Accordingly, the battery voltage V.sub.BAT cannot be restored to the initial voltage level due to the effect of the component V.sub.B immediately after the discharging current I.sub.BAT becomes zero, i.e., immediately after the load state transmits to the no-load state. Rather, after a sufficient relaxation time τ.sub.RELAX elapses, the battery voltage is restored to the initial voltage level, i.e., the battery state is returned to the OCV state.”, ensuring accuracy of the measured value.

Regarding Claim 8, Ghantous teaches the SOC estimation method for the secondary battery according to claim 5, wherein the obtaining the first voltage that is the OCV of the secondary battery comprises: 
obtaining the first voltage…of the secondary battery from a voltage sensor (Col. 2, Lines 65-67 – Col. 3, Line 1: “in this exemplary embodiment, the charging circuitry may include voltage source and/or current source, and the monitoring circuitry may include voltage and/or current sensors”; Col. 6, Lines 5-16: “With continued reference to FIG. 2A, monitoring circuitry 14 measures, monitors, senses, detects and/or samples, on an intermittent, continuous and/or periodic basis, condition or characteristics of the battery/cell including, for example, the voltage at the terminals of the battery/cell (i.e., the terminal voltage of the battery/cell).”; Col. 6, Lines 32-36: “The control circuitry 16 may also calculate, determine and/or estimate one, some or all of the SOC of the battery/cell, SOH of the battery/cell, equilibrium voltage and/or overpotential or full relaxation time of the battery/cell”; Col. 6, Lines 24-26: “The control circuitry 16, using data from monitoring circuitry 14, estimates, calculates, determines and/or assesses the SOC of the battery/cell”).
Ghantous does not explicitly teach obtaining the first voltage that is the OCV and when a current sensor detects that a no-load state continues for a predetermined time period.
The examiner notes that Ghantous shows the equivalence of the terms ‘equilibrium voltage’ and ‘OCV’. Figs. 1A and 1B in Ghantous are similar to that of Fig. 3 in the instant application. Also, the specification of the instant application additionally states on Page 1, lines 19-20 that prior art teaches “obtaining an OCV when a voltage across terminals of a secondary battery reaches equilibrium sufficiently”. Similarly, ‘a second OCV’ is patentably similar to an ‘equilibrium voltage’. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
obtain the first voltage that is an OCV,
because Ghantous teaches measuring an equilibrium voltage, which is equivalent to an open circuit voltage, to be used in determining a SOC, as is known in the art, as shown in the ‘Description of the Background Art’ section of the instant application.
Tamegai teaches when a current sensor detects that a no-load state continues for a predetermined time period ([0072]: “Accordingly, the battery voltage V.sub.BAT cannot be restored to the initial voltage level due to the effect of the component V.sub.B immediately after the discharging current I.sub.BAT becomes zero, i.e., immediately after the load state transmits to the no-load state. Rather, after a sufficient relaxation time τ.sub.RELAX elapses, the battery voltage is restored to the initial voltage level, i.e., the battery state is returned to the OCV state. The relaxation time τ.sub.RELAX is on the order of several dozen minutes to several hours. FIG. 3B is a diagram showing the relation between the OCV and the SOC.”; [0073]: “When the charging/discharging current I.sub.BAT that flows through the multiple cells 103 has continuously been substantially zero over a predetermined judgment time τ.sub.TH or more, the current monitoring circuit 200 asserts the detection signal. The phrase “the charging/discharging current I.sub.BAT is substantially zero” means that the charging/discharging current I.sub.BAT is at a small level such that the multiple cells 103 can be regarded as being in a no-load state. The current monitoring circuit 200 judges whether or not the battery pack 102 is in the relaxed state. Accordingly, the judgment time τ.sub.TH is a threshold time to be used for judging whether or not the battery cells are in the relaxed state. The judgment time τ.sub.TH is determined to be larger than the relaxation time τ.sub.RELAX.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghantous to include when the current sensor detects that a no-load state continues for a predetermined time period as taught by Tamegai.
Doing so would allow one to ensure that the measured voltage has relaxed to an OCV as taught by Tamegai [0072]: “Accordingly, the battery voltage V.sub.BAT cannot be restored to the initial voltage level due to the effect of the component V.sub.B immediately after the discharging current I.sub.BAT becomes zero, i.e., immediately after the load state transmits to the no-load state. Rather, after a sufficient relaxation time τ.sub.RELAX elapses, the battery voltage is restored to the initial voltage level, i.e., the battery state is returned to the OCV state.”, ensuring accuracy of the measured value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863             

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863